                                                              1    ENRIQUE MARINEZ (SBN 160656)
                                                                   JACLYN D. CONOVER (SBN 266749)
                                                              2    ROPERS, MAJESKI, KOHN & BENTLEY
                                                                   1001 Marshall Street, Suite 500
                                                              3    Redwood City, CA 94063-2052
                                                                   Telephone:    (650) 364-8200
                                                              4    Facsimile:    (650) 780-1701
                                                                   Email:        enrique.marinez@rmkb.com
                                                              5                  jaclyn.conover@rmkb.com
                                                              6    Attorneys for Defendant
                                                                   GENERAL INSURANCE COMPANY OF AMERICA
                                                              7
                                                              8                                    UNITED STATES DISTRICT COURT

                                                              9                               EASTERN DISTRICT OF CALIFORNIA
Ropers Majeski Kohn & Bentley




                                                             10
                                                             11    SADIE CHESS,                                      CASE NO. 2:17-cv-01730 MCE-KJN
                                A Professional Corporation




                                                             12                       Plaintiff,                     STIPULATION FOR DISMISSAL AND
                                      Redwood City




                                                                                                                     ORDER
                                                             13    v.
                                                             14    GENERAL INSURANCE COMPANY
                                                                   OF AMERICA, et al.,
                                                             15
                                                                                      Defendants.
                                                             16
                                                             17   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
                                                             18            IT IS HEREBY STIPULATED by and between the Plaintiff, Sadie Chess, and Defendant,
                                                             19   General Insurance Company of America, by and through their respective attorneys of record, that
                                                             20   the above-captioned action shall be, and hereby is, dismissed, with prejudice, as to all parties and
                                                             21   claims, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear its own
                                                             22   fees and costs.
                                                             23   ///
                                                             24   ////
                                                             25   ///
                                                             26   ///
                                                             27   ///
                                                             28   ///
                                                                                                                               STIPULATION FOR DISMISSAL AND ORDER
                                                                   4827-8989-3753.1
                                                                                                                                            NO. 2:17-CV-01730 MCE-KJN
                                                              1            All signatories to this Stipulation, and all parties on whose behalf the filing is submitted,
                                                              2   concur with the Stipulation’s content and have authorized its filing.

                                                              3   Dated: October         , 2018                       FOLLAND LAW GROUP
                                                              4
                                                              5                                                       By:
                                                                                                                            BRIAN N. FOLLAND
                                                              6                                                             Attorneys for Plaintiff
                                                                                                                            SADIE CHESS
                                                              7
                                                                  Dated: October         , 2018                       ROPERS, MAJESKI, KOHN & BENTLEY
                                                              8
                                                              9
Ropers Majeski Kohn & Bentley




                                                                                                                      By:
                                                             10                                                             ENRIQUE MARINEZ
                                                                                                                            JACLYN D. CONOVER
                                                             11                                                             Attorneys for Defendant
                                A Professional Corporation




                                                                                                                            GENERAL INSURANCE COMPANY OF
                                                             12                                                             AMERICA
                                      Redwood City




                                                             13
                                                             14
                                                             15                                                   ORDER

                                                             16            It is hereby ordered that, pursuant to the parties’ Stipulation for Dismissal of Action and

                                                             17   Federal Rules of Civil Procedure 41(a)(1)(A)(ii), this action shall be, and hereby is, dismissed,

                                                             18   with prejudice, in its entirety as to all claims and parties. Each party shall bear its own attorney’s

                                                             19   fees and costs. The Clerk of the Court is directed to close this case.

                                                             20            IT IS SO ORDERED.

                                                             21   Dated: October 24, 2018

                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                                                 STIPULATION FOR DISMISSAL AND ORDER
                                                                   4827-8989-3753.1                                 -2-                       NO. 2:17-CV-01730 MCE-KJN
